As filed with the Securities and Exchange Commission on February 25, 2008 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811-05339) Concorde Funds, Inc. (Exact name of registrant as specified in charter) 1000 ThreeLincolnCenter 5430 LBJ Freeway LB3 Dallas, TX75240-2650 (Address of principal executive offices) (Zip code) Gary B. Wood 1000 ThreeLincolnCenter, 5reeway LB3, Dallas,
